Citation Nr: 0307467	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-10 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to an undiagnosed 
illness.

2.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the period 
from November 12, 1992, to June 8, 1995, and in excess of 50 
percent for the period beginning June 9, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1969, and from November 1990 to May 1991, to include in the 
Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran served in the Persian Gulf theater of 
operations.

3.  The veteran's hair loss is due to androgenetic alopecia, 
which was first manifested after service discharge and is not 
causally related to the veteran's active service.

4.  For the period from November 12, 1992, to June 8, 1995, 
the social and industrial impairment form the veteran's PTSD 
did not more nearly approximate considerable than definite.

5.  For the period beginning June 9, 1995, the social and 
industrial impairment from the veteran's PTSD has more nearly 
approximated considerable than severe.

6.  During the period beginning November 7, 1996, the 
veteran's PTSD has been productive of social and industrial 
impairment which more nearly approximates reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships than 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Disability manifested by hair loss is due to androgenetic 
alopecia, which was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  For the period November 12, 1992, to June 8, 1995, the 
criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ .7 (2002).

3.  For the period beginning June 9, 1995, the criteria for 
an evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case, 
supplements thereto, the Board's March 2000 remand and 
letters from the RO to the veteran, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required from him to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA assistance in obtaining such evidence.  See, e.g., 
the supplemental statement of the case issued in February 
2003.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records and records of post-service VA and private medical 
treatment have been associated with the claims folders.  In 
addition, the veteran has been provided appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  

In November, 2001, the VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002. 

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a 
cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection..

Section 1117(c)(1) was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.  

A whole new subsection (g) was added to § 1117, as follows: 

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or lower 
respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.		
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records are negative for any complaint or 
finding of hair loss.  

A January 1995 private medical statement sets out that the 
veteran was seen for dermatologic complaints, specifically 
keratotic horn-like lesions on his face and some fleshy 
pedunculated lesions around the neck and axilla that were 
excised.  Also noted was an epidermal inclusion cyst for 
which surgical excision was discussed.  The claims files also 
contain outpatient entries dated in 1994, reflecting skin tag 
removal.  

A March 1995 VA narrative summary of hospitalization from 
November 15 to November 30, 1994, indicates that the veteran 
was hospitalized for a Persian Gulf examination.  He was 
noted to have a rash over his eyelids, which was consistent 
with either acquired or obesity related acanthosis nigricans.  
He was also found to have seborrheic dermatitis.  It was 
concluded that the veteran's symptoms were adequately 
explained by the diagnoses rendered, without the need for 
further Persian Gulf-related evaluation.  

Neither the private nor the VA examiners has suggested that 
the veteran's hair loss is related to either period of 
military service.

In October 1995, the veteran reported for VA examinations.  
He expressed the belief that his skin complaints were related 
to his Persian Gulf service.  The systemic disease examiner 
noted a history of acanthosis nigricans.  The skin examiner 
noted no rash at the time of the examination and rendered 
diagnoses of a history of acanthosis nigricans and a history 
of intermittent pruritic dermatitis.  The examiner did not 
offer an opinion relating disability manifested by hair loss 
to the veteran's period of service.

In December 2000, the veteran again appeared for a VA 
examination.  The examiner opined that there was no evidence 
of a chronic skin condition from a review of the claims file.  
The examiner noted the veteran's complaints of scalp itching 
and hair loss, first noticed by the veteran at 22 years of 
age.  The veteran reported self-treatment and indicated that 
his symptoms were worse in hot weather.  The examiner noted 
androgenetic alopecia involving the frontal and vertex areas 
of the scalp with mild scaling, diagnosed as androgenetic 
alopecia and mild seborrheic dermatitis.  The examiner 
concluded such were not related to service.

Analysis

The medical evidence shows that the veteran's hair loss is 
due to androgenetic alopecia.  Therefore, the provisions 
authorizing presumptive service connection for disabilities 
due to undiagnosed illness are not applicable to the facts of 
this case.  The service medical records are negative for 
evidence of this disability, and the post-service medical 
evidence includes no evidence linking this disability to 
service.  Moreover, the claims file contains a VA examination 
opinion specifically concluding that the veteran's post-
service hair loss is not related to service.  Although the 
veteran may sincerely believe that this disability is due to 
his Persian Gulf service, his lay opinion concerning medical 
causation is not competent evidence.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, although the Board has 
considered the applicability of the benefit of the doubt 
doctrine, the preponderance of the evidence is against the 
veteran's claim and that doctrine is not applicable.  
38 U.S.C.A. § 5107(b).

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects. 38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), a 30 
percent evaluation is warranted for PTSD if there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  In such 
cases, the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent schedular 
evaluation is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (2002).

Under the revised criteria, which became effective November 
7, 1996, a 50 percent rating is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2002).

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Factual Background

In November 1992 the veteran claimed entitlement to service 
connection for PTSD.  He referenced having previously been 
denied that benefit in 1982, prior to his second period of 
active service, and requesting reopening of his claim.  

An October 1993 psychological report notes the veteran's 
family, military and civilian history, as well as his claimed 
in-service stressful experiences.  The veteran reported 
having dreams in which he would kill a person, and complained 
of sleep difficulties, losing his temper, not socializing, 
and avoiding crowds.  The examiner noted that the veteran was 
fully oriented, and that his thinking was appropriate.  There 
were no homicidal or suicidal ideation and no hallucinations, 
delusions or illusions.  The veteran was slightly depressed, 
suggested to be due to his mother's illness.  The examiner 
noted that the veteran exhibited a general sense of 
loneliness and that there were deficits in memory.  The 
assigned GAF was 55, with a noted past year GAF of 60.

A November 1994 VA medical report includes a diagnosis of 
PTSD.  The narrative summary indicates that the veteran's 
reported traumatic service events and notes his complaints of 
recurrent dreams, psychological distress, physiologic 
reactivity to events resembling the in-service traumatic 
experiences, avoidance of trauma-associated stimuli, memory 
impairment, diminished interests and a feeling of detachment, 
as well as sleep and concentration problems, hypervigilance 
and anger outbursts.  The veteran denied problems with 
psychomotor slowing, suicidal or homicidal ideation or 
psychotic symptoms.  The examiner noted the veteran to be 
cooperative, but with initial avoidance of eye contact.  His 
affect was restricted at the beginning of the interview, but 
nonlabile and appropriate.  His mood was normal.  There was 
no evidence of obsessions, compulsions, phobias, delusion, 
paranoid ideation, or suicidal or homicidal ideation.  There 
was some mild circumstantiality without evidence of 
disorientation or memory deficits.  The examiner also noted a 
significant history of alcohol abuse, a long history of mood 
cycles, and quick verbal rage without a history of violence.  
The diagnoses included PTSD, with note that such resulted in 
occupational problems and problems in the social environment.  
The assigned GAF was 65.

VA mental health entries dated in 1995 reflect that the 
veteran was followed for PTSD and that his symptoms included 
emotional numbing, increased arousal, nightmares and anger.  

The veteran presented for a VA neurologic examination in 
October 1995.  He complained of memory problems and 
headaches.  No psychiatric diagnosis was rendered.  

In a rating decision dated in May 1996, the RO granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective November 19, 1992.  

A June 1996 VA examination report notes that the veteran was 
working as a guard.  The veteran reported recurrent thoughts 
and dreams of Vietnam and also indicated he would be startled 
by noises such as cars backfiring, sometimes pushing someone 
else down.  He reported patrolling before going to sleep at 
night.  He stated that he lived alone after having divorcing 
his former spouse.  He described obtaining three-to-four 
hours of sleep per night, and indicated that he watched 
television as an activity.  He also indicated that he avoided 
open spaces and that he was anxious around people of Asian 
descent.  He was slow and quiet in response during the 
examination.  He reported his memory was fine.  The examiner 
opined that the veteran was moderately impaired.  

Based upon the foregoing examination report, the RO increased 
the assigned rating for PTSD to 30 percent, effective 
November 12, 1992.  

The veteran reported for a VA examination in January 1999.  
The veteran was still employed as a security guard at that 
time and living by himself.  He described symptoms such as 
poor sleep, irritability, preoccupation with his military 
experiences, and being disturbed by loud noises or sudden 
movements.  He also reported that his feelings were numbed 
and that he was very security conscious.  He avoided eye 
contact throughout the interview.  His mood and affect were 
depressed and blunted.  There was no evidence of a psychotic, 
mood or perceptual disorder.  The veteran was not currently 
actively suicidal or homicidal.  The examiner noted that the 
veteran endorsed most of the diagnostic symptoms for PTSD.  
The assigned GAF was 58 to 60, with functioning described as 
moderate.  The examiner specified that the veteran was pretty 
much able to function at work, losing only several days and 
otherwise being able to attend to his responsibilities.  

Records of VA outpatient treatment for PTSD reflect that in 
May 1999 the veteran reported job stress as a correctional 
officer, and also indicated his sleep was variable.  He was 
well-groomed with normal speech and thought.  His mood was 
anxious due to job stress.  The conclusion was that the 
veteran was stable with minimal PTSD symptoms.  The assigned 
GAF was 71 to 80.  In August 1999 he did not complain of PTSD 
symptoms.  In October 1999 he was noted to have some mild 
depression and anxiety.  In November 1999 the veteran 
indicated he was tired of working with prisoners and was now 
looking for another job.  He was more depressed and anxious 
than usual.  Later in November 1999 he was working and his 
mood and behavior were described as stable.  

The veteran reported for a VA examination in January 2001.  
The veteran indicated he had very little contact with his son 
and stepdaughter.  The examiner noted that the veteran had 
had episodic treatment for PTSD since his last examination.  
The veteran continued to complain of disturbing dreams.  He 
stated he lived alone and tried to avoid people, but would 
like to become more involved.  The examiner also noted that 
the veteran continued to change jobs frequently due to an 
inability to get along with people.  He was employed in a 
factory at the time of the examination.  At the time of the 
examination he was fully oriented.  His affect was negative 
and limited and a depressed mood was apparent.  He made no 
statements of an intent to harm himself or other.  The 
examiner noted a testing pattern indicative of an 
exaggeration of symptoms in order to appear extremely ill.  
The examiner also emphasized that the veteran was vague and 
uninformative and questioned the appropriate diagnosis.  The 
examiner concluded that the PTSD was already established and 
that the veteran had a depressive disorder as well as 
suspected characterological influences.  The assigned overall 
GAF was 50, with a GAF of 65 assigned to PTSD without 
consideration of depression.  The examiner stated that PTSD 
could not be ruled out as a contributing factor to 
depression.

A VA outpatient record dated in September 2002 notes the 
veteran was working at a Ford factory and had been employed 
for two years.  He denied psychiatric treatment since 1999 
and reported he was living alone.  He identified that he 
sought treatment due to renewed sleep difficulties.  He was 
appropriately groomed and dressed, with normal speech, a 
pleasant mood and bright affect.  His thoughts were coherent 
and logical without suicidal or homicidal ideation or plan.  
His judgment and insight were described as good, as were his 
memory, concentration and motivation.  He denied anxiety, but 
endorsed some depression.  

In a rating decision dated in February 2003, the RO granted 
an increased rating to 50 percent for PTSD, effective June 9, 
1995.  



Analysis

For the period November 12, 1992, to June 9, 1995, during 
which a 30 percent rating was in effect, only the former 
criteria are for application.  During that time period the 
veteran manifested sleep disturbance, anxiety, depression, 
and crowd avoidance.  He was described as lonely, and the 
record indicates that he lived alone, did not have much 
interaction with his children and participated in solitary 
activities such as watching television.  The overall 
assessment made by VA examiners, however, was consistently 
that the veteran's PTSD symptomatology resulted in only a 
moderate degree of impairment.  Additionally, the stated GAF 
scores for such time period are consistently between 55 and 
65.  Such scores are consistent with a moderate degree of 
disability.  The medical evidence for this period is also 
consistent in showing the absence of suicidal or homicidal 
ideology, incoherent thought processes, inadequate hygiene, 
episodes of violence, inappropriate behavior, etc.  Although 
the veteran reports preferring to avoid crowds, the veteran 
is shown to have maintained employment and to have continued 
to function in his everyday activities.  

In sum, the preponderance of the evidence establishes that 
during this period the social and industrial impairment from 
the veteran's PTSD did not more nearly approximate 
considerable than the definite (moderately large) social and 
industrial impairment contemplated by the assigned evaluation 
of 30 percent.  As such, a higher initial rating for this 
time period is not warranted.

The disability has been assigned a 50 percent rating from 
June 9, 1995.  Only the former criteria are applicable to the 
period from June 9, 1995, through November 6, 1996, while the 
former and current criteria are for consideration for the 
period beginning November 7, 1996.  

Throughout the entire period, and despite the veteran's 
complaints, he has only occasionally sought medical treatment 
and has not participated in regular therapy or psychiatric 
intervention.  The June 1996 VA examiner again described the 
veteran as only moderately impaired, without identifying more 
than moderately large impairment due to PTSD and without 
noting any circumstantial, circumlocutory or stereotyped 
speech, any panic attacks, any difficulty in understanding 
complex commands or any memory impairment.  Similar findings 
are shown in the report of examination completed in 1999 and 
the veteran's assigned GAF score for PTSD at that time was 
indicative of only mild, not even moderate impairment.  
Outpatient records dated subsequent to the 1999 VA 
examination show even higher GAF scores, and include specific 
notations that the veteran had only some mild depression and 
anxiety, with the suggestion that such symptoms were due to 
job stress.  One note set out that PTSD was only minimal and 
stable and another noted that the veteran did not even 
complain of PTSD symptoms.  The Board notes as significant 
that throughout this time the veteran maintained his 
employment.  In 1999 he was working with prisoners, a job 
requiring daily interaction.  

The veteran has maintained employment since 1999, even if he 
reports having to switch jobs.  Although divorced and prone 
to avoiding crowds, it is not indicated that he is unable to 
form relationship or that his symptoms are such that there is 
a level of impairment in social interaction better 
characterized as severe.  At the time of his January 2001 
examination, for example, the veteran indicated he still had 
some contact with his children and, despite his usual 
avoidance of people, he specifically expressed an interest in 
wanting to become more involved.  The January 2001 examiner 
questioned whether PTSD was even a correct diagnosis, but 
accepted that such had already been established and then 
noted that the veteran also had depression that may or may 
not be a component of or aggravated by PTSD.  Based on 
consideration of all symptoms, to include those not 
specifically attributed to PTSD, the examiner assigned a GAF 
of 50, at the cusp of a severe versus moderate level of 
impairment.  For PTSD itself, however, the examiner assigned 
a GAF in excess of 60, again indicative of no more than 
moderate impairment.  

Consistent with prior examination reports, the veteran 
manifested adequate hygiene, thought processes and general 
functioning at the time of the January 2001 examination and 
as shown in outpatient reports dated thereafter.  Certainly, 
there is no evidence of an gross repudiation of reality or an 
inability to retain employment due to PTSD at any time during 
the period beginning June 9, 1995.  The record is further 
consistent is noting the absence of obsessional rituals, 
illogical, obscure, or irrelevant speech, panic attacks, 
violence, disorientation or any neglect of personal 
appearance and hygiene.  The veteran is repeatedly shown to 
be coherent and fully oriented, generally functioning 
normally such as maintaining a job and attending to everyday 
needs such as running his house and taking care of his own 
hygiene, meals, etc.  There is also no evidence of 
hallucinations, impaired thought processes or any indications 
that the veteran is a danger to himself or others.  He has 
had no episodes of violence despite having expressed feeling 
angry.  

In sum, the evidence for this period demonstrates that the 
social and industrial impairment from the veteran's PTSD does 
not more nearly approximate the former or current criteria 
for a 70 percent rating than the former or current criteria 
for a 50 percent rating.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for disability manifested 
by hair loss, to include as due to an undiagnosed illness, is 
denied.

Entitlement to an evaluation in excess of 30 percent rating 
for PTSD for the period November 12, 1992, to June 8, 1995, 
is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period beginning June 9, 1995, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

